DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyamoto et al. (JP2010/046696 from IDS).
Regarding claim 1, Miyamoto discloses a bonding material comprising an amorphous silver film and a silver layer in contact with the amorphous silver film (paragraphs 0021-0025) (abstract, paragraphs 0002, 0021-0025).  Miyamoto discloses that there is a base layer made of a thin film of material. This base layer can be chosen from Ti, V, Cr, Zr, Nb, Mo Hr, Ta, or from the aforementioned element group (Al, Cu< Ag, Pt) (paragraphs 0024-0025).  Miyamoto discloses that the base layer of thin material can be an alloy (paragraph 0038).  Therefore, Miyamoto teaches the claim limitation.  
Regarding claim 3, Miyamoto discloses that the silver layer has any of a micro-crystal structure, a columnar crystal structure, an equiaxed crystal structure, and a 
Regarding claim 14, Miyamoto discloses that the silver layer is not an amorphous state (paragraph 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (JP2010/046696 from IDS) as applied to claim 2 above and further in view of Suganuma et al. (WO2015/115665 from IDS using 2017/0170137 as reference).
Regarding claim 4, Miyamoto discloses that the thin film has a thickness of 0.2 nm to 1 micron (paragraph 0026).  Miyamoto does not specifically disclose the thickness of the silver layer.  However, Suganuma discloses a silver bonding structure with a silver metal film and the silver layer has a thickness of at least 0.5-30 microns (paragraph 0082).  To one skilled in the art at the time of the invention it would have been obvious to use a thickness as taught by Suganuma for the layer that would provide excellent bonding strength (paragraph 0082).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (JP2010/046696 from IDS) as applied to claim 1 above.
Regarding claim 15, Miyamoto discloses that the amorphous silver has a thickness of 0.2nm to 1 micron (paragraph 0026).  This overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal thickness of the layers to create a strong connection between the two workpieces.  
Regarding claim 16, Miyamoto discloses that the amorphous film can be 0.2 nm to 1 microns.  Miyamoto also discloses that the base/underlayer can be 0.2-20 nm (paragraphs 0024, 0063- 0064).  The amorphous layer can be thinner than the silver layer.  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal thickness for each layer based on the properties required for the bonding of the workpieces. 

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.
The Applicant argues that Miyamoto does not state that at least that a silver layer is in contact with the amorphous silver film.  Miyamoto states that the microcrystalline 
The Examiner disagrees.  Miyamoto states a “microcrystal” includes “amorphous” (paragraph 0002). Miyamoto states there is a microcrystalline (amorphous) silver layer.  Miyamoto states that there is a base/underlying layer that contacts the microcrystalline layer.  This base/underlying layer can be an alloy and can contain silver (an aforementioned element, paragraph 0025, 0038-0039).  Therefore, Miyamoto meets the claim limitation.  
The Applicant argues that Suganuma does not cure the deficiencies of Miyamoto. 
The Examiner believes that Miyamoto teaches the independent claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN B SAAD/Primary Examiner, Art Unit 1735